DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 9, 20-22, 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “connected to a first electrical bus element of an adjacent” is indefinite since the previous recitations within the claim already identify a first electrical bus element for each module and therefore it is improper to introduce the first electrical bus element anew as this is inconsistent with the scope of the disclosure.
The recitation, “connected to a second electrical bus element of an adjacent” is indefinite since the previous recitations within the claim already identify a second electrical bus element for each module and therefore it is improper to introduce a second electrical bus element anew as this is inconsistent with the scope of the disclosure.
The recitation, “an adjacent electrocaloric element in the stack” just previous to the “wherein (i)” clause is indefinite for improperly reintroducing an adjacent electrocaloric element which has already been introduced previously.
	In regard to claim 2, the recitation, “the first electrical bus element is in an interlocking configuration” is indefinite for re-introducing anew “an interlocking configuration” which has already been recited and there is no support for another interlocking configuration.  Likewise the recitation, “the second electrical bus element is in an interlocking configuration” is indefinite for the same reasons.
In regard to claim 28, the recitation does not recite any steps and is therefore unclear and undefined. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Malloy et al. (US 2010/0175392) and in view of Tomimatsu et al. (US 2013/0255279) and Noguchi (US 7649249). 
Regarding claim(s) 1-2, 9, Malloy (see whole disclosure and all figures) discloses a heat transfer system (1300,1200,100), comprising a plurality of modules (130, 1265, 1365, see Figs. 1A, 1B, 12, 13) arranged in a stack (p. 3 para. 30, Figs. 1A, 1B, 12, 13), each of the modules (130, 1265, 1365) comprising 
an electrocaloric element (130,  1230) comprising an electrocaloric film (132, 1230), a first electrode on a first side of the electrocaloric film (one of 134, 1240, as seen in Figs. 1A, 1B, 12 and 13), and a second electrode on a second side of the electrocaloric film (other of 134, 1240', as seen in Figs. 1A, 1B, 12, 13, where they alternate and therefore are on different sides of the film 132, 1230); 
a fluid flow path (TX,1, where x is 1-6 in Fig. 13) between two or more electrocaloric elements (130, 1240, within 1365); 
a first electrical bus element (conductive connecting structure to 150, see connection of electrical power as shown in Figs. 1A and 1B) in electrical contact with the first electrode (positive flow as shown in Fig. 1B; see that the top bus element is electrically connected to the first electrode); and 
a second electrical bus element (see other connecting structure to 150, connection of electrical power as shown in Figs. 1A and 1B) in electrical contact with the second electrode (negative flow as shown in Fig. 1B; see that the next bus element is electrically connected to the second electrode); 
wherein (iii) the first electrical bus element is electrically connected to the first electrical bus of the adjacent electrocaloric element in the stack at the same polarity (see Fig. 1B shows the alternating current between the electrode connections for the electricity to flow; see that the bus elements are electrically connected), and the second electrical bus element is electrically connected to second electrical bus element of the adjacent electrocaloric element in the stack at the same polarity as said second electrical bus (see Fig. 1B shows the alternating current between the electrode connections for the electricity to flow; see that the bus elements to the second electrode are electrically connected).
Malloy does not explicitly teach that the first and second bus elements are disposed along opposite edges of the electrocaloric element in the sense that first bus element is on the side near label (134) and the second bus element is on the opposite side of the figure (nearer 150 label) and further does not teach that the first electrical bus element is in an interlocking configuration with the first electrical bus element of the adjacent element in the stack.  
However, Tomimatsu teaches a first electrical bus element (see Fig. 6) on one edge of an electrical element providing thermal heat pump operation (see magnetocaloric element 2) and a second electrical bus element on an opposite edge of the electrical element (2).   
Further, providing bus elements in an interlocking configuration is well known with stacked film semiconductor applications, as taught by Noguchi.  Noguchi teaches that stacked semiconductor devices are known to have first electrical bus elements (12, 26 on one side of element) and second electrical bus elements (12, 26 on opposite side of element, see figure 1-3); the first bus elements (12, 26 on one side) being in an interlocking configuration with other first bus elements (other 12, 26 on said one side) in the stack, and the second bus elements (12, 26 on the opposite side of the element) being in an interlocking configuration with other second bus elements (other 12, 26 on said opposite side) in the stack.  The interlocking configuration permitting greater electrical connection and stability and the utilization of opposite edges providing greater utilization of the geometry and interfacing with the stacked device.
Therefore, it would have been obvious at the time of the effective filing of the application to provide the first electrical bus element and the second electrical bus element on opposite sides of the electrocaloric element for the purpose of reducing the density of connection on a single side and providing greater spacing for the electrical bus elements and permit the use of a geometry suitable for situation at hand and connection to the electrical systems at hand and thereby providing greater utilization of the geometry the stacked device and to further employ an interlocking configuration permitting improved electrical stability and connection between the bus elements and to make the manufacturing simpler by providing the plurality of interlocking bus elements.
Note that the modification results in the heat transfer system of Mallory with having the first electrode extends from the first electrical bus element along the first side of the film to a position physically separated and on the opposite edge from the second electrical bus element, and the second electrode extends from the second electrical bus element along the second side of the film to a position physically separated and opposite edge from the first electrical bus element.
Regarding claim 26, Malloy discloses the first and second electrodes (130) each comprise a metalized layer (142, 146, para. 31) deposited on the electrocaloric film (one of 134, 1240, as seen in Figs. 1A, 1B, 12 and 13).  Also see metalized layer taught by Noguchi (column 4, line 25).
Regarding claim 27, Malloy discloses a first thermal flow path (through 1375x) between the fluid flow path and a heat sink (cold reservoir, as shown in Fig. 4, para. 61) a second thermal flow path (another of 1375x) between the fluid flow path and a heat source (hot reservoir, as shown in Fig. 4, para. 61); and the system configured to control (connected to 150) electrical current (as shown in Figs. 4 and 8) to the electrodes (130) and to selectively direct transfer of heat energy from the fluid flow path in thermal communication with electrocaloric element (130, 240, 1240) to the heat sink (as shown in Fig. 4) along the first thermal flow path or from the heat source to the fluid flow path in thermal communication with the electrocaloric element along the second thermal flow path (as shown in Fig. 8).
Malloy does not specifically disclose a controller providing the control of the electrical current.
However, Tomimatsu teaches a controller (switch 14) to control the electrical current to an thermally responsive electrical element.
Therefore, it would have been obvious at the time of the effective filing of the application to modify the heat transfer system of Mallory with a controller, as taught by Tomimatsu for the purpose of providing the ability to apply or remove voltage to the electrocaloric film (para. 64).
Regarding claim 28, Malloy discloses a method of fabricating comprising providing the system of claim 1. 

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Malloy (US 2010/0175392) and in view of Tomimatsu et al. (US 2013/0255279) and Noguchi (US 7649249) and further in view of Casasanta (US 2011/0146308).
Regarding claim 27, Mallory discloses a first thermal flow path (through 1375x) between the fluid flow path and a heat sink (cold reservoir, as shown in Fig. 4, para. 61) a second thermal flow path (another of 1375x) between the fluid flow path and a heat source (hot reservoir, as shown in Fig. 4, para. 61); and the system configured to control (connected to 150) electrical current (as shown in Figs. 4 and 8) to the electrodes (130) and to selectively direct transfer of heat energy from the fluid flow path in thermal communication with electrocaloric element (130, 240, 1240) to the heat sink (as shown in Fig. 4) along the first thermal flow path or from the heat source to the fluid flow path in thermal communication with the electrocaloric element along the second thermal flow path (as shown in Fig. 8).
Malloy does not specifically disclose a controller providing the control of the electrical current.  However, Casasanta teaches a controller (300, 180) to control the .

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Malloy (US 2010/0175392) as described in each of the rejections above and further in view of Saito (US 2015/0033763).
Regarding claim 20, Malloy does not explicitly disclose said plurality of modules further comprise a support member connected to the electrocaloric element, as it does not specify the housing requirements of the heat transfer system.
Saito teaches said plurality of modules further comprise a support member (110, para. 38, with the low thermal conductivity) connected to at least one of a plurality of electrically driven thermal elements (130 of Saito).  While the thermal elements of Saito are magnetocaloric elements and not electrocaloric elements, Saito nonetheless teaches that providing insulation to a grouping of electrically powered heat pumping elements.  In addition, the context of the electrically operated magnetocaloric elements clearly suggests providing a support member that is an electrical insulation material. Therefore, it would have been obvious at the time of the effective filing of the application to modify the heat transfer system of Mallory with having said plurality of modules further comprise a support member connected to at least one electrocaloric elements for the purpose of reducing a loss of voltage and to electrically insulate the elements of Mallory.
Regarding claim 21, Malloy does not explicitly disclose the support member includes header spaces at opposing ends of the electrocaloric elements in fluid 
However, Saito teaches the support member (110) includes header spaces (space between 110 entrance and 130, Fig. 8) at opposing ends of a plurality of magnetocaloric elements (left and right sides of 130 within 110, shown in Fig. 8, one of 134, 1240, as seen in Figs. 1A, 1B, 12 and 13 of Mallory) in fluid communication with the fluid flow path (formed through 130).
Therefore, it would have been obvious at the time of the effective filing of the application to provide the heat transfer system of Malloy with header spaces at opposing ends of the electrocaloric elements, for the purpose of distributing fluid through the plurality of electrocaloric elements and delivering the flow of the heat transfer fluid through the heat transfer system (see para. 85-Saito). 
Regarding claim 22, Malloy does not explicitly disclose a plurality of support member of each of the plurality of modules together form an enclosure within which the electrocaloric elements and spacer elements are disposed.
Saito teaches a support member (110) forming an enclosure within which a plurality of magnetocaloric elements (left and right sides of 130 within 110, shown in Fig. 8) are disposed.  
Further, Tomimatsu teaches a plurality of spacer elements (5).
Therefore, it would have been obvious at the time of the effective filing of the application to provide to the heat transfer system of Malloy with an enclosure within which the electrocaloric elements (of Malloy) are disposed for the purpose of providing housing for the heat transfer system (para. 38) and to provide a plurality of spacer elements for the purpose of providing sufficient space between the electrocaloric elements (of Mallory) and distribution of fluid to the plurality of flow spaces between the elements. It is noted that distributing the fluid to flow among all of the electrocaloric elements provides the clear benefit of sufficiently heat exchanging with the plurality of elements.
Response to Arguments
Applicant's arguments filed 7/13/2021 have been fully considered but are moot in view of the new grounds of rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
February 25, 2022